                       Case 1-19-46121-nhl                           Doc 2    Filed 10/09/19     Entered 10/09/19 16:55:04



 UNITED STATES BANKRUPTCY COURT                                                                                                            XX-XXXXXXX
 EASTERN DISTRICT OF NEW YORK
         ---------------------------------------------X                              Chapter     7
 IN RE:  Ann Marie Lane
                                                                                     Case No.:

                                      Debtor(s)                                      STATEMENT PURSUANT TO LOCAL RULE 2017
                  ---------------------------------------------X

I, Gregory A Flood, an attorney admitted to practice in this Court, state:

1. That I am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
   above-named debtor(s):




                                      Date\Time                              Services

                                                                             Initial interview, analysis of financial
                                                                             condition, etc.

                                                                             Preparation and review of
                                                                             Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.

4. That all services rendered prior to the filing of the petition herein were rendered by my firm.

5. That my usual rate of compensation of bankruptcy matters of this type is $                                           2,000.00   .

Dated: October             9, 2019

                                                                        /s/ Gregory A Flood
                                                                        Gregory A Flood
                                                                        Attorney for debtor(s)
                                                                        Gregory A Flood
                                                                        900 South Ave
                                                                        Ste 300
                                                                        Staten Island, NY 10314-3428
                                                                        (718) 568-3678 Fax:(718) 568-3612
                                                                        floodlaw@gmail.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
